

Exhibit 10.1
.
a170622brandywineoper_image1.jpg [a170622brandywineoper_image1.jpg]
 
Tenant: Inovio Pharmaceuticals, Inc.
Premises: 660 West Germantown Pike, Suites 110, LL100, 120

    






SECOND AMENDMENT TO LEASE


THIS SECOND AMENDMENT TO LEASE (“Amendment”) is made and entered into as of June
22, 2017, by and between BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (“Landlord”), and INOVIO PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).


A.Landlord and Tenant are parties to a Lease (“Original Lease”) dated March 5,
2014, as amended by a First Amendment to Lease (“First Amendment “) dated July
22, 2015 (the Original Lease as so amended is referred to herein as the “Current
Lease”), for the premises (“Current Premises”) deemed to contain 27,583 rentable
square feet of space presently known as Suites 110, LL100, 120 on the first
floor of the Building located at 660 West Germantown Pike, Plymouth Meeting, PA
19462. The Current Lease as amended by this Amendment is referred to herein as
the “Lease”.


B.By a Sublease (“Sublease”) dated June 21, 2017, Accolade, Inc., an existing
tenant occupying the second, third, fourth, and fifth floors of the Building,
sublet to Tenant as to the entire second floor (“Suite 200”) commencing on the
Effective Date of the Sublease and expiring on June 30, 2027.


C.To avoid confusion, Landlord and Tenant wish to reference the Sublease in this
Amendment and to extend the Term for the Current Premises and Suite 200 under
the Current Lease upon the terms and conditions set forth herein.
                            
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant hereby agree as follows:


1.Incorporation of Recitals; Definitions. The recitals set forth above are
hereby incorporated herein by reference as if set forth in full in the body of
this Amendment. Capitalized terms used but not otherwise defined in this
Amendment have the respective meanings given to them in the Current Lease.


2.Condition of Premises. Except as set forth otherwise on Exhibit A attached
hereto, Tenant acknowledges and agrees that Landlord has no obligation under the
Lease to make any improvements to or perform any work in the Current Premises
(or to Suite 200 upon the Suite 200 Extension Term Commencement Date, as defined
below), or provide any improvement allowance, and Tenant accepts the Current
Premises and Suite 200 in their current “AS IS” condition. As provided in
Exhibit A, Tenant, at its sole cost, subject to the Improvement Allowance, shall
construct an internal staircase in the Current Premises. Upon the expiration or
earlier termination of the Lease, Landlord, at its sole option, may require
Tenant to remove the internal staircase or allow the internal staircase to
remain, and Tenant shall make all repairs and restore the areas affected to
their original condition.


3.Extension Term, Fixed Rent.


(a)    The Term for Suite 200 (via the Sublease) expires on June 30, 2027.
Tenant’s lease of Suite 200 shall be subject to the terms and conditions of the
Sublease until June 30, 2027. Regardless of whether the Sublease is earlier
terminated, Landlord and Tenant agree that the Term for Suite 200 shall commence
under the Current Lease on July 1, 2027 (“Suite 200 Extension Term Commencement
Date”) and the Term for Suite 200 and the Current Premises shall be extended
through December 31, 2029.


(b)    Effective on the Suite 200 Extension Term Commencement Date: (i) the term
“Premises” means Suite 200 and the Current Premises; (ii) “Tenant’s Share” is
stipulated to be 35.51%, and (iii) the rentable area of the Premises is deemed
to be 57,361 square feet, and (iv) Tenant shall have the nonexclusive right to
use the parking facilities for parking standard-size automobiles of Tenant and
its employees for unreserved parking at a ratio of no more than 4 per 1,000
square feet of rentable area of the Premises (rounded downward), plus 1 reserved
space as further defined in Section 7 of this Amendment.


1



--------------------------------------------------------------------------------






(c)    Effective on the Suite 200 Extension Term Commencement Date, Tenant
covenants and agrees to pay to Landlord, without notice, demand, setoff,
deduction, or counterclaim, Fixed Rent with respect to Suite 200 during the Term
as follows, payable in the monthly installments set forth below and otherwise in
accordance with the terms of the Lease:


Time Period
Annual Fixed Rent Per Rentable Square Foot of Suite 200
Annualized Fixed Rent
Monthly Fixed Rent
7/1/27 - 6/30/28
$36.94
$1,099,999.32
$91,666.61
7/1/28 - 6/30/29
$37.68
$1,122,035.04
$93,502.92
7/1/29 - 12/31/29
$38.43
$1,144,368.54
$95,364.05



(d)    Effective on January 1, 2028, Tenant covenants and agrees to pay to
Landlord, without notice, demand, setoff, deduction, or counterclaim, Fixed Rent
with respect to the Current Premises during the Term as follows, payable in the
monthly installments set forth below and otherwise in accordance with the terms
of the Lease:


Time Period
Annual Fixed Rent Per Rentable Square Foot of Current Premises
Annualized Fixed Rent
Monthly Fixed Rent
1/1/28 - 12/31/28
$35.51
$979,472.33
$81,622.69
1/1/29 - 12/31/29
$36.22
$999,056.26
$83,254.69



(e)    All Rent payments must be made by electronic funds transfer as follows
(or as otherwise directed in writing by Landlord to Tenant from time to time):
(i) ACH debit of funds, provided Tenant first completes Landlord’s then-current
forms authorizing Landlord to automatically debit Tenant’s bank account; or (ii)
ACH credit of immediately available funds to an account designated by Landlord.
“ACH” means Automated Clearing House network or similar system designated by
Landlord. All Rent payments must include the Building number and the Lease
number, which numbers will be provided to Tenant.


4.Termination Option under the Current Lease. The term “Early Termination Date”
as described in Section 29, Early Termination Option, of the Original Lease, and
Section 7 the First Amendment shall be modified such that the Early Termination
Date for the Current Premises shall mean August 12, 2026. In addition to the
foregoing, the Early Termination Payment, as set forth in Section 29(b) of the
Original Lease, and as modified by Section 7 of the First Amendment, shall also
include the Improvement Allowance (as defined in Exhibit A of this Amendment),
and all commissions and attorney’s fees incurred in connection with this
Amendment. The Early Termination Option under the Current Lease shall not apply
to Suite 200.


5.Renewal Option. Effective on the Suite 200 Extension Term Commencement Date,
Tenant’s Renewal Option, as set forth in Section 30, Renewal Option, of the
Original Lease, and Section 8 the First Amendment shall apply to and include
Suite 200, and accordingly if Tenant exercises the Renewal Option for the
Current Premises, Tenant shall also be required to exercise such option for
Suite 200 and all conditions set forth in Section 30 relating to such Renewal
Option shall pertain to the Current Premises shall also apply to Suite 200. The
term “initial Term” as used in the Renewal Option shall be modified to mean the
“then-current Term”.


6.Expansion Option and Right of First Offer. The Expansion Option as set forth
in Section 31, Expansion Option, of the Original Lease is hereby deleted and of
no further force or effect. The term “First Offer Space” as described in the
Right of First Offer as set forth in Section 32, Right of First Offer, of the
Original Lease is hereby modified to apply to and include any space on the lower
level of the Building and any space on the 1st and 3rd floors of the Building.
The Right of First Offer shall be subject, subordinate, and in all respects
inferior to the rights of any third-party tenant leasing space at the Building
as of the date of this Amendment (including, without limitation, any lease


2



--------------------------------------------------------------------------------




term extension period(s) contained in such tenant’s lease, regardless of whether
the extension right or agreement is contained in such lease or is agreed to at
any time by Landlord and the tenant under such lease) with respect to the lower
level and 3rd floor of the Building and the date of the Original Lease with
respect to the 1st floor of the Building.


7.Parking. With respect to the Current Premises, Tenant shall have the
nonexclusive right to use the parking facilities for parking standard-size
automobiles of Tenant and its employees at an unreserved parking ratio of no
more than 4 per 1,000 square feet of rentable area of the Current Premises
(rounded downward). In addition, Landlord shall provide Tenant one (1) reserved
parking space in a mutually agreed to location within the general parking area
of the Building. Landlord, at Landlord's expense, shall cause such reserved
parking space to be served by an electric charging system consistent with the
specifications set forth in Exhibit F to the Original Lease. Landlord shall
maintain such electric charging system during the Term of the Lease, at
Landlord’s expense. Upon the Suite 200 Extension Term Commencement Date, with
respect to Suite 200 and the Current Premises, Tenant shall have the
nonexclusive right to use the parking facilities for parking standard-size
automobiles of Tenant and its employees at an unreserved parking ratio of no
more than 4 per 1,000 square feet of rentable area of the combined Premises
(rounded downward).


8.Security Deposit. The “Security Deposit” means an amount equal to $123,858.12.
Tenant must deliver to Landlord, together with its execution and delivery of
this Amendment, a check payable to Landlord in an amount equal to the difference
between the Security Deposit currently held by Landlord ($48,668.67) and the new
Security Deposit amount, which difference is $75,189.45.


9.Brokers. Landlord and Tenant each represents and warrants to the other that
such representing party has had no dealings, negotiations, or consultations with
respect to the Premises or this transaction with any broker or finder other than
a Landlord affiliate and Skyline Commercial Real Estate (“Broker”). Each party
must indemnify, defend, and hold harmless the other from and against any and all
liability, cost, and expense (including reasonable attorneys’ fees and court
costs), arising from any misrepresentation or breach of warranty under this
Section. Landlord must pay Broker a commission in connection with this Amendment
pursuant to the terms of a separate written agreement between Landlord and
Broker. This Section will survive the expiration or earlier termination of the
Term.


10.Effect of Amendment; Ratification. Landlord and Tenant hereby acknowledge and
agree that, except as provided in this Amendment, the Current Lease has not been
modified, amended, canceled, terminated, released, superseded, or otherwise
rendered of no force or effect. The Current Lease is hereby ratified and
confirmed by the parties hereto, and every provision, covenant, condition,
obligation, right, term, and power contained in and under the Current Lease
continues in full force and effect, affected by this Amendment only to the
extent of the amendments and modifications set forth herein. In the event of any
conflict between the terms and conditions of this Amendment, the Sublease and
those of the Current Lease, the terms and conditions of this Amendment control.
To the extent permitted by applicable law, Landlord and Tenant hereby waive
trial by jury in any action, proceeding, or counterclaim brought by either
against the other on any matter arising out of or in any way connected with the
Lease, the relationship of Landlord and Tenant, or Tenant’s use or occupancy of
the Building, any claim or injury or damage, or any emergency or other statutory
remedy with respect thereto. Tenant specifically acknowledges and agrees that
Section 19(l) of the Original Lease concerning Confession of Judgment is hereby
deleted and replaced by the following:
In addition to, and not in lieu of any of the foregoing rights granted to
Landlord:


WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY COVENANT
OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF THIS
LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE TERM
HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE LAWFUL
FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING IN ANY
COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND
ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT OF
EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF


3



--------------------------------------------------------------------------------




THE PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL
HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION
OF THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS
AS HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.


(a)
In any action to confess judgment in ejectment, Landlord shall first cause to be
filed in such action an affidavit made by it or someone acting for it setting
forth the facts necessary to authorize the entry of judgment, of which facts
such affidavit shall be conclusive evidence, and if a true copy of this Lease
(and of the truth of the copy such affidavit shall be sufficient evidence) be
filed in such action, it shall not be necessary to file the original as a
warrant of attorney, any rule of Court, custom or practice to the contrary
notwithstanding.



TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT HAS VOLUNTARILY,
KNOWINGLY, AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS TO A PREJUDGMENT
HEARING BY AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS REGARDING
CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES THAT IN THE EVENT OF
DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION
PURSUANT TO A JUDGMENT BY CONFESSION FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY
CLAIM AGAINST LANDLORD AND LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S
CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS
LEASE.


TENANT: INOVIO PHARMACEUTICALS, INC.



By: /s/ J. Joseph Kim, Ph.D.
Name: J. Joseph Kim, Ph.D.
Title: President & CEO
Date: 6/20/2017


11.Representations. Each of Landlord and Tenant represents and warrants to the
other that the individual executing this Amendment on such party’s behalf is
authorized to do so. Tenant hereby represents and warrants to Landlord that
there are no defaults by Landlord or Tenant under the Current Lease, nor any
event that with the giving of notice or the passage of time, or both, will
constitute a default under the Current Lease. Tenant acknowledges that Landlord
or direct or indirect members or partners of Landlord (collectively, “Owner
REITs”) are taxable as real estate investment trusts within the meaning of
Sections 856 through 860 of the United States of America Internal Revenue Code
of 1986, as amended (“IRS Code”). Tenant represents and warrants to Landlord
that neither it nor any Affiliate is a related party to any of the Owner REITs
within the meaning of Section 856(d)(2)(B) of the IRS Code.


12.Counterparts; Electronic Transmittal. This Amendment may be executed in any
number of counterparts, each of which when taken together will be deemed to be
one and the same instrument. The parties acknowledge and agree that
notwithstanding any law or presumption to the contrary, the exchange of copies
of this Amendment and signature pages by electronic transmission will constitute
effective execution and delivery of this Amendment for all purposes, and
signatures of the parties hereto transmitted and/or produced electronically will
be deemed to be their original signature for all purposes.


13.OFAC. Each party hereto represents and warrants to the other that such party
is not a party with whom the other is prohibited from doing business pursuant to
the regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury, including those parties named on OFAC’s Specially
Designated Nationals and Blocked Persons List. Each party hereto is currently in
compliance with, and must at all times during the Term remain in compliance
with, the regulations of OFAC and any other governmental requirement relating
thereto. Each party


4



--------------------------------------------------------------------------------




hereto must defend, indemnify, and hold harmless the other from and against any
and all claims, damages, losses, risks, liabilities and expenses (including
reasonable attorneys’ fees and costs) incurred by the other to the extent
arising from or related to any breach of the foregoing certifications. The
foregoing indemnity obligations will survive the expiration or earlier
termination of the Lease.


[SIGNATURES ON FOLLOWING PAGE]


5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first-above written.


LANDLORD:
BRANDYWINE OPERATING PARTNERSHIP, L.P.


By: BRANDYWINE REALTY TRUST, its general partner


By: /s/ George Johnstone
Name: George Johnstone
Title: Executive Vice President Operations
Date: 6/22/17




TENANT:
INOVIO PHARMACEUTICALS, INC.




By: /s/ J. Joseph Kim, Ph.D.
Name: J. Joseph Kim, Ph.D.
Title: CEO & President
Date: 6/20/2017












6



--------------------------------------------------------------------------------





EXHIBIT A
LEASEHOLD IMPROVEMENTS


This Exhibit A-Leasehold Improvements (“Exhibit”) is a part of the Amendment to
which this Exhibit is attached. Capitalized terms not defined in this Exhibit
shall have the meanings set forth for such terms in the Amendment.


1.Definitions.
1.1    “Architect” means the licensed architect engaged by Tenant, subject to
Landlord’s reasonable approval, to prepare the Architectural Plans.
1.2    “Architectural Plans” means 100% fully coordinated and complete,
Permittable and accurate architectural working drawings and specifications for
the Leasehold Improvements prepared by the Architect including all architectural
dimensioned plans showing wall layouts, wall and door locations, power and
telephone locations and reflected ceiling plans and further including
elevations, details, specifications and schedules according to accepted AIA
standards.
1.3    “Building Standard” means the quality and quantity of materials,
finishes, ways and means, and workmanship specified from time to time by
Landlord as being standard for leasehold improvements at the Building or for
other areas at the Building, as applicable.
1.4    “Central Systems” means any Building system or component within the
Building core servicing the tenants of the Building or Building operations
generally (such as base building plumbing, electrical, heating, ventilation and
air conditioning, fire protection and fire alert systems, elevators, structural
systems, building maintenance systems or anything located within the core of the
Building or central to the operation of the Building).
1.5    “Construction Costs” means all costs in the permitting, demolition,
construction, acquisition, and installation of the Leasehold Improvements,
including, without limitation, contractor fees, overhead and profit, and the
cost of all labor and materials supplied by Contractor, suppliers, independent
contractors, and subcontractors arising in connection with the Leasehold
Improvements.
1.6     “Contractor” means the general contractor selected by Tenant in
accordance with the terms of this Exhibit to construct and install the Leasehold
Improvements, subject to Section 3.1.
1.7    “Improvement Allowance” means an amount equal to $316,583.00. The
Improvement Allowance shall be applied solely towards payment of the Improvement
Costs, but specifically excluding costs for data cabling, moving, utilities, and
movable furniture, fixtures, or equipment that has no permanent connection to
the structure of the Building.
1.8    “Improvement Costs” means the sum of: (i) the Planning Costs; and (ii)
the Construction Costs.
1.9    “Landlord’s Designer” means the architect, space planner, or engineer, if
any, engaged by Landlord to review the Plans for the Leasehold Improvements as
contemplated by Section 2 below.
1.10    “Leasehold Improvements” means the improvements, alterations, and other
physical additions to be made or provided to; constructed, delivered or
installed at, or otherwise acquired for, all of the Current Premises in
accordance with the Plans, or otherwise approved in writing by Landlord or paid
for in whole or in part from the Improvement Allowance. Any provision of this
Exhibit to the contrary notwithstanding, the Leasehold Improvements shall not
include Tenant’s Equipment.
1.11    “MEP Engineer” means the engineer engaged by Tenant, subject to
Landlord’s reasonable approval, to prepare the MEP Plans.


C-1
T work letter/amendment

--------------------------------------------------------------------------------




1.12    “MEP Plans” means 100% fully coordinated and complete, Permittable and
accurate mechanical, electrical and plumbing plans, schedules and specifications
for the Leasehold Improvements prepared by the MEP Engineer in accordance and in
compliance with the requirements of applicable building, plumbing, and
electrical codes and the requirements of any authority having jurisdiction over
or with respect to such plans, schedules, and specifications, which are
complete, accurate, consistent, and fully coordinated with and implement and
carry out the Architectural Plans.
1.13    “Permittable” means that the applicable plan meets the requirements
necessary to obtain a building permit from the city or county (as applicable) in
which the Building is located.
1.14    “Planning Costs” means all costs related to the design of the Leasehold
Improvements including, without limitation, the professional fees of the
Architect and other professionals preparing and/or reviewing the Plans.
1.15    “Plans” means the Architectural Plans together with the MEP Plans,
copies of all permit applications required for the Leasehold Improvements, all
related documents, and if applicable, the Structural Plans.
1.16    “Structural Engineer” means the engineer engaged by Tenant, subject to
Landlord’s reasonable approval, to prepare the Structural Plans.
1.17    “Structural Plans” means 100% fully coordinated and complete,
Permittable, and accurate structural plans, schedules and specifications, if
any, for the Leasehold Improvements prepared by the Structural Engineer in
accordance and in compliance with the requirements of any authority having
jurisdiction over or with respect to such plans, schedules and specifications,
which are complete, accurate, consistent, and fully coordinated with and
implement and carry out the Architectural Plans.
1.18    “Substantial Completion” means the later of the date on which the
Leasehold Improvements have been completed except for punch list items as
determined by Landlord’s architect or space planner, and Tenant has obtained a
certificate permitting the lawful occupancy of the Current Premises issued by
the appropriate governmental authority.
1.19    “Tenant’s Equipment” means any telephone, telephone switching, data, and
security cabling and systems, cabling, furniture, computers, servers, Tenant’s
trade fixtures, and other personal property installed (or to be installed) by or
on behalf of Tenant in the Current Premises.
2.Plans.
2.1Process. Tenant has prepared and delivered to Landlord the attached proposed
Plans for Landlord’s review, stamped for permit filing, together with any
underlying detailed information Landlord may require in order to evaluate the
Plans. The design of the Leasehold Improvements must be consistent with sound
architectural and construction practices in first-class office buildings
comparable in size and market to the Building and must utilize only Building
Standard items or better. Within 10 business days after Landlord’s receipt of
the Plans, Landlord shall notify Tenant in writing as to whether Landlord
approves or disapproves such Plans, which approval shall not be unreasonably
withheld, and may contain conditions. If Landlord disapproves of the Plans, or
approves the Plans subject to modifications, Landlord shall state in its written
notice to Tenant the reasons therefor, and Tenant, upon receipt of such written
notice, shall revise and resubmit the Plans to Landlord for review and
Landlord’s reasonable approval, which approval shall not be unreasonably
withheld. All design, construction, and installation in connection with the
Leasehold Improvements shall conform to the requirements of applicable building,
plumbing, and electrical codes and the requirements of any authority having
jurisdiction over, or with respect to, such work. All reasonable third-party
costs incurred by Landlord, including the professional fees of Landlord’s
Designer, in reviewing the Plans shall be paid by Tenant to Landlord within 10
days after receipt by Tenant of a statement of such costs. Landlord’s approval
of the Plans is not a representation that: (a) such Plans are in compliance with
all applicable laws, ordinances, rules and regulations; or (b) the Plans or
design is sufficient for the intended purposes. Tenant shall be responsible for
all elements of the design of the Plans (including, without limitation,
compliance with law, functionality of design, the structural integrity of the
design, the configuration of the Current Premises and the placement of Tenant’s
furniture, appliances and


C-2
T work letter/amendment

--------------------------------------------------------------------------------




equipment), and Landlord’s approval thereof or of Tenant’s plans therefor shall
in no event relieve Tenant of the responsibility for such design.
2.2Permit Application. Tenant shall deliver any and all Plans and all revisions
thereto to Landlord and obtain Landlord’s approval of same prior to submitting
any of such Plans for permits. Tenant shall apply for and pay the cost of
obtaining all permits and certificates for the Leasehold Improvements within 3
days after receiving Landlord’s approval of the Plans. Tenant agrees to pay for
any charges levied by inspecting agencies as such charges are levied in
connection with the Leasehold Improvements.
2.3Plan Changes. If there are any changes in the Leasehold Improvements or the
Plans from the work or improvements shown in the Plans as approved by Landlord,
each such change must receive the prior written approval of Landlord, and, in
the event of any such approved change in the Plans, Tenant shall, upon
completion of the Leasehold Improvements, furnish Landlord with an accurate “as
built” plan of the Leasehold Improvements as constructed (hard copy and
AutoCAD), which plans shall be incorporated into this Exhibit by this reference
for all intents and purposes.
2.4Tenant’s and Landlord’s Representative. “Tenant’s Representative” means
Thomas Kim, whose email address is tkim@inovio.com. “Landlord’s Representative”
means Paul Molino, whose email address is Paul.Molino@bdnreit.com. Each party
shall have the right to designate a substitute individual as Tenant’s
Representative or Landlord’s Representative, as applicable, from time to time by
written notice to the other. All correspondence and information to be delivered
to Tenant with respect to this Exhibit shall be delivered to Tenant’s
Representative, and all correspondence and information to be delivered to
Landlord with respect to this Exhibit shall be delivered to Landlord’s
Representative. Notwithstanding anything to the contrary in the Lease,
communications between Landlord’s Representative and Tenant’s Representative in
connection with this Exhibit may be given via electronic means such as email
without copies.
3.Performance of Leasehold Improvements.
3.1Selection of Contractor. Tenant shall inform Landlord of the general
contractors from whom Tenant desires to solicit bids for the Leasehold
Improvements. Each general contractor from whom Tenant desires to solicit a bid
and the terms of the selected contractor’s contract (the “Construction
Contract”) shall be subject to Landlord’s reasonable prior approval. Landlord
shall have the right to specify one general contractor who, at Tenant’s option,
shall either be the Contractor or one of the general contractors to whom Tenant
bids the Leasehold Improvements. The Contractor shall contract for such work
directly with Tenant, but shall perform such work in coordination with
Landlord’s operation of the Building. Tenant shall provide Landlord with a list
of all subcontractors the Contractor will use in connection with the performance
of the Leasehold Improvements as such subcontractors are selected to assist in
the performance of the Leasehold Improvements. Tenant’s contractors and
subcontractors shall work in harmony and shall not interfere with labor employed
by Landlord, or its contractors or subcontractors or by any other tenant or
their contractors.
3.2Construction in Accordance with Plans; Schedule. Tenant shall cause the
Leasehold Improvements to be performed by the Contractor substantially in
accordance with the approved Plans (including without limitation any Landlord
conditions on such approval), Laws, and Landlord’s rules and regulations for
construction, and sustainable guidelines and procedures. Tenant shall diligently
pursue completion of the Leasehold Improvements, which shall expressly include
improving all of the Current Premises. Tenant shall commence construction of the
Leasehold Improvements within 5 days after receipt of the building permit, and
shall use commercially reasonable efforts to complete the Leasehold Improvements
within 120 days after receipt of the building permit. If requested by Landlord
in writing after execution of the Construction Contract, Tenant shall provide
Landlord with a completed Sustainability Cost Detail Form, the form of which
will be provided by Landlord. Prior to commencement of the Leasehold
Improvements, Tenant shall provide Landlord with a schedule of the estimated
dates and amounts for Tenant’s requests for disbursement from the Improvement
Allowance pursuant to Section 4.6 below (the “Draw Schedule”). If during
completion of the Leasehold Improvements there are any material changes to the
dates or amounts on the Draw Schedule, Tenant shall promptly notify Landlord
with the specifics of the changes. Within 3 days after receipt of request
therefor from time to time, Tenant shall provide Landlord with an accounting of
all costs incurred by or on behalf of Tenant in connection with the Leasehold
Improvements, and/or a certificate of the percentage of completion from the
Architect.


C-3
T work letter/amendment

--------------------------------------------------------------------------------




If Tenant fails to complete the Leasehold Improvements within 6 months after the
full execution and delivery of the Amendment, then with notice to Tenant,
Landlord shall have the right to complete the Leasehold Improvements at Tenant’s
cost.
3.3Tenant’s Equipment. Tenant shall be solely responsible for the ordering and
time of ordering of Tenant’s Equipment.
3.4Building Standards. Except to the extent that the Plans expressly provide for
the construction or installation of improvements, items, materials, fixtures,
finishes, quantities, specifications, etc. that are non-Building Standard,
Tenant will cause the Leasehold Improvements to be constructed or installed to
Building Standards or better.
3.5Fire-Life Safety; Central Systems.
a.Any Leasehold Improvements relating to the Building fire and life safety
systems shall be performed by Landlord’s fire and life safety subcontractor, at
Tenant’s expense.
b.Neither Tenant nor any of its agents or contractors shall alter, modify, or in
any manner disturb any of the Central Systems.
4.Costs.
4.1    Improvement Allowance.
a.Landlord shall provide the Improvement Allowance to Tenant in accordance with
the terms of this Exhibit.
b.The Improvement Allowance shall be applied solely towards payment of the
Improvement Costs, but specifically excluding costs for Tenant’s Equipment,
cabling, moving, utilities, and movable furniture, fixtures, or equipment that
has no permanent connection to the structure of the Building.
c.If any portion of the Improvement Allowance remains undisbursed as of March
31, 2018, the Improvement Allowance shall be deemed reduced by such undisbursed
amount, and Landlord shall retain such undisbursed portion of the Improvement
Allowance which shall be deemed waived by Tenant and shall not be paid to
Tenant, credited against Rent, or applied to Tenant’s moving costs or prior
lease obligations.
4.2    Tenant’s Payment Responsibility. Tenant shall be responsible for the full
and timely payment of all Improvement Costs.
4.3    Excess Costs. To the extent that the Improvement Costs exceed the
Improvement Allowance, Tenant shall be solely responsible for payment of such
excess amount.
4.4    Rent. If Tenant fails to make any payment when due under this Exhibit,
such failure shall be deemed a failure to make a Rent payment under the Lease.
Landlord shall have no obligation to make a disbursement from the Improvement
Allowance if, at the time such disbursement is to be made, there exists an Event
of Default or a condition which with notice and/or the passage of time would
constitute an Event of Default.
4.5    Disbursement of Improvement Allowance.    
a.Subject to the terms of this Exhibit, Landlord shall disburse the Improvement
Allowance to Tenant for reimbursement of the Improvement Costs for work in place
(but not for costs arising from an Event of Default or from any facts or
circumstances that could become an Event of Default, such as legal fees or
bonding costs arising in connection with a mechanic’s lien placed on the Current
Premises or Tenant’s interest therein). Landlord shall have the right to make
Improvement Allowance disbursements to any party for whom Tenant has requested a
disbursement or, following the occurrence of an Event of Default, directly to
the Contractor.


C-4
T work letter/amendment

--------------------------------------------------------------------------------




b.Landlord shall be entitled to withhold from any requested disbursement for
payment under the Construction Contract a retainage equal to the greater of the
retainage set forth in the Construction Contract or 10% of amount due under the
Construction Contract (the “Retainage”).
c.Any provision of this Exhibit to the contrary notwithstanding, Tenant agrees
that Landlord shall not be obligated to make a disbursement from the Improvement
Allowance unless the following conditions have been satisfied or waived in
writing by Landlord:
(i)    Landlord shall not be obligated to disburse funds for materials stored
offsite.
(ii)    With respect to amounts payable under the Construction Contract or any
other contract under which a mechanic’s or materialmen’s lien could arise (as
reasonably determined by Landlord), Landlord shall have received from Tenant a
request for payment, which request includes: (A) a copy of a certificate signed
by the Architect certifying the then-percentage completion of the Leasehold
Improvements, and approving payment of an amount at least equal to the amount
set forth in Tenant’s request for payment; (B) a submission by the Architect of
AIA forms G-702 and G-703, or substantially similar forms (Landlord and Tenant
agree that the retainage set forth in such forms is one and the same as the
Retainage set forth above and that there will not be a separate or an additional
retainage under such forms); (C) as applicable, proof of payment; and (D)
releases of liens from the Contractor, Architect, and any other relevant
contractor or subcontractor (including without limitation design professionals)
for work for which Tenant requests a disbursement (collectively, the “Lien
Waivers”).
(iii)    Provided Landlord has received a disbursement request from Tenant,
together with the other items, certifications, Lien Waivers, etc. required under
this Exhibit in connection with such disbursement on or before the 15th day of a
month, Landlord shall make such disbursement not later than the last day of the
following month. Landlord shall not be required to make more than 1 disbursement
from the Improvement Allowance during any 30-day period.
(iv)    Landlord shall have inspected and approved the Leasehold Improvements
performed for which disbursement has been requested, such approval not to be
unreasonably withheld.
(v)    Landlord shall have no obligation to make a disbursement from the
Improvement Allowance to the extent that there exists any unbonded lien against
the Building or the Current Premises or Tenant’s interest therein (including the
cost to bond over the lien to the reasonable satisfaction of Landlord, plus
Landlord’s reasonable attorneys’ fees) by reason of work done, or claimed to
have been done, or materials supplied, or claimed to have been supplied, to or
for Tenant for the Current Premises, or if the conditions to advances of the
Improvement Allowance are not satisfied. Landlord shall notify Tenant in writing
of the reasons that Landlord disputes disbursing any portion of the Improvement
Allowance. Landlord shall withhold only such amounts as Landlord disputes in
good faith and only such amounts as Landlord deems reasonably necessary to
protect Landlord’s interests. Landlord shall have no obligation to disburse any
portion of the Improvement Allowance for the payment of any bond premiums
required of Tenant under this Exhibit in connection with any liens filed or
sought in connection with the Leasehold Improvements.
(vi)    The Retainage shall be disbursed to Tenant 30 days after Substantial
Completion of the Leasehold Improvements; provided, however, in no event shall
the Retainage be disbursed to Tenant until such time as Tenant has complied with
the requirements set forth in Section 3.2 and Section 5.1 hereof and the cost to
correct punch list items would be less than $5,000.
(vii)    With respect to Planning Costs incurred by Tenant, Landlord shall
disburse to Tenant the amount requested by Tenant (not to exceed the Improvement
Allowance, and subject to any limitations on soft cost disbursements set forth
elsewhere in this Exhibit) within 30 days after Landlord receives a disbursement
request from Tenant, which request shall include a reasonably detailed invoice
from the professional for whom the disbursement is sought and a certification
from Tenant that such professional has satisfactorily performed his/her or its
services for which the disbursement is sought.


C-5
T work letter/amendment

--------------------------------------------------------------------------------




(viii)    There shall exist no Event of Default and no condition which with
notice and/or the passage of time would constitute an Event of Default.
4.6    Inspection of Leasehold Improvements. Landlord reserves the right to
inspect and to be present during the performance of the Leasehold Improvements
solely for the purpose of protecting Landlord’s interest in the Building, but
Landlord will have no obligation to so inspect or be present and, if Landlord
elects to so inspect, or to be present during the performance of all or any
portion of the Leasehold Improvements, neither such inspection nor such presence
shall give rise to any liability by Landlord to Tenant or to any other person or
entity.
5.Retainage; Deliveries; Rules for Leasehold Improvements.
5.1Conditions to Disbursement of Retainage. Prior to Landlord’s disbursement of
any portion of the Retainage, Tenant, at Tenant’s expense, shall:
a.furnish evidence reasonably satisfactory to Landlord that the Leasehold
Improvements have been paid for in full (other than any Leasehold Improvements
to be paid for with the Retainage), that any and all liens therefor that have
been or might be filed have been discharged of record (by payment, bond, order
of a court of competent jurisdiction, or otherwise) or waived, and that no
security interests relating to the Leasehold Improvements are outstanding and
provide final Lien Waivers;
b.furnish to Landlord a copy of the Certificate of Occupancy and all other
certifications and approvals with respect to the Leasehold Improvements that may
be required from any governmental authority and/or any board or fire
underwriters or similar body for the use and/or occupancy of the Current
Premises;
c.furnish to Landlord proof of the insurance required by the Lease;
d.furnish an affidavit from the Architect certifying that the Leasehold
Improvements have been completed substantially in accordance with the Plans; and
e.provide Landlord with the opportunity to inspect the Current Premises so that
Landlord can be reasonably satisfied that Substantial Completion occurred in
accordance with the Plans.
5.2Additional Deliveries. Within 10 days after Substantial Completion, Tenant,
at Tenant’s expense, shall furnish Landlord with:
a.    1 set of reproducible “as built” blueprints of the Current Premises,
together with a CAD disk (in AutoCAD format);
b.    an HVAC air balancing report reasonably satisfactory to Landlord, if
applicable;
c.    copies of all guaranties and/or warranties; and
d.    copies of all O&M information, manuals etc., if applicable.
5.3Interference with Others. Tenant will make reasonable efforts not to
materially obstruct or materially interfere with the rights of, or otherwise
materially disturb or injure, other tenants of the Building during the
performance of the Leasehold Improvements.
5.5Rules and Regulations for Construction. Tenant shall cause the Contractor and
each of the Contractor’s subcontractors to adhere to the rules and procedures
set forth in Exhibit A-1 attached hereto.
5.6Insurance. Tenant shall cause the Contractor, at no cost to Landlord, to
maintain and keep in full force and effect, the insurance required under Exhibit
A-2, with such companies, and in such form and amounts as Landlord may
reasonably require. Tenant shall, at no cost to Landlord, maintain and keep in
full force and effect, the


C-6
T work letter/amendment

--------------------------------------------------------------------------------




insurance required of Tenant under the Lease and this Exhibit. Prior to
commencement of construction of the Leasehold Improvements, Landlord shall be
provided with copies of insurance certificates indicating coverages as required
by Exhibit A-2, are in full force and effect, and a copy of the executed
Construction Contract.




C-7
T work letter/amendment

--------------------------------------------------------------------------------






EXHIBIT A-1
CONTRACTOR REQUIREMENTS
A.General
1.
No work shall be permitted until the property management office is furnished
with copies of all required permits.

2.
All demolition, removal or other types of work, which may inconvenience other
tenants or disturb building operations, must be scheduled and performed before
or after normal working hours. The property management office shall be notified
at least 24 hours prior to commencement of such work.

3.    All fire alarm testing must be performed after normal working hours.
B.Prior to commencement of Leasehold Improvements
1.
Tenant shall deliver to Landlord, for Landlord’s approval, which will not be
unreasonably withheld, a list of all the contractors and subcontractors who will
be performing the work.

2.
Contractor must obtain a performance and payment bond for the project unless
either Contractor is on Landlord’s list of approved contractors, or Landlord
indicates otherwise in connection with its consent of Contractor. Bonding
companies shall be licensed in the jurisdiction in which the Building is
located. The bond premium shall be included in all bids. Bond form and agent
shall be submitted for Landlord review prior to construction start.

3.
Tenant shall deliver to Landlord two (2) complete sets of permit plans and
specifications properly stamped by a registered architect or professional
engineer and shall deliver to Landlord any and all subsequent revisions to such
plans and specifications.

4.
It is Tenant’s responsibility to obtain approval of plans and required permits
from jurisdictional agencies. Tenant must submit copies of all approved plans
and permits to the property management office and post the original permit on
the Current Premises prior to commencement of any work. All work performed by a
contractor or subcontractor shall be subject to Landlord’s inspection.

C.Requirements and Procedures
1.
At such time as other tenants shall occupy the Building, core drilling or
cutting shall be permitted only between the hours of 7:00 p.m. and 7:00 a.m.
Monday through Friday and 4:00 p.m. on Saturday through 7:00 a.m. on Monday. All
core drilling/cutting must be approved by the Base Building structural engineer.
X-rays of areas may be required at Landlord’s engineer’s discretion. The
property management office must be notified at least 24 hours prior to
commencement of such work.

2.
Prior to the initiation of any construction activity in the Building, Tenant
shall make arrangements for use of the loading dock and elevators with the
property management office. Upon initiation of construction activity in the
Building, Tenant shall make arrangements for use of the loading dock and
elevators with the property management office 48 hours in advance.
Notwithstanding the foregoing, Tenant shall not have a priority over future
tenants and/or their contractors in the use of the elevators and loading dock.
No material or equipment shall be carried under or on top of the elevators. If
the building manager deems an elevator operator is required, such operator shall
be provided by the general contractor at the general contractor’s expense.

3.
Tie-in of either fire alarm or sprinkler/fire suppression systems shall not
occur until all other work related to such systems has been completed.



C-1-1
T work letter/amendment

--------------------------------------------------------------------------------





4.
If a shutdown of risers and mains for electric, HVAC, sprinkler, fire
protection, and plumbing work is required, work shall be scheduled with 24-hour
advance notice. Drain downs or fill-ups of the sprinkler system or any other
work to the fire protection system which may set off an alarm, must be
accomplished between the hours of 7:00 p.m. and 7:00 a.m. Monday through Friday
and 4:00 p.m. on Saturday through 7:00 a.m. on Monday.

5.
The general contractor must:

a.
Properly supervise construction on the Current Premises at all times.

b.
Police the job at all times, continually keeping the Current Premises and
Project orderly. All Tenant materials are to be reasonably neatly stacked.

c.
Maintain cleanliness and protection of all areas, including elevator and
lobbies.

d.
If requested by Landlord, distribute I.D. badges provided by Landlord to all
construction workers. Any construction worker without a valid badge will be
escorted from the building. I.D. badges will be changed at the discretion of the
property management office.

e.
If other tenants occupy the building, provide the property management office
with a list of those who are expected on the job after hours or during a
weekend. Tenant shall use its best efforts to submit such list by noon on the
day in which after hours work is scheduled.

f.
Arrange for telephone service if necessary. The property management and security
telephones will not be available for use by contractors.

g.
Block off supply and return grills, diffusers and ducts to keep dust from
entering into the Building air system.

h.
Avoid and prevent the disturbance of other tenants.

i.
Tenant’s contractors and subcontractors may only park in parking areas at the
Project specifically designated by Landlord.

6.
If Tenant’s general contractor is negligent in any of its responsibilities,
Landlord shall give Tenant notice of such negligence and a reasonable
opportunity to cure such negligence (except in the case of emergencies or
potential harm to persons or damage to property), at Tenant’s sole expense. If
Tenant fails to cure timely such negligence, Landlord may elect to correct the
same and Tenant shall be charged for the corrective work.

7.
All equipment and material installation must be equal to the standards of
workmanship and quality established for the Building.

8.
Upon completion of the work, Tenant shall submit to the property management
office properly executed forms or other documents indicating approval by all
relevant agencies of the local government having jurisdiction over the Building
whose approval is required for Tenant’s use and occupancy of the Current
Premises.

9.
Tenant shall submit to the property management office a final “as-built” set of
drawings together with a CAD disk (in AutoCAD format), showing all items of work
in full detail.

10.
Contractors who require security for the Current Premises during construction
shall provide same at their sole expense. Landlord will not be liable for any
stolen items from Tenant’s work area. It is



C-1-2
T work letter/amendment

--------------------------------------------------------------------------------





suggested that the contractor and subcontractors use only tools and equipment
bearing an identification mark denoting the contractor and subcontractor’s name.
11.
All contractors/subcontractors/employees will enter and exit through the loading
dock area, and use the freight elevator. Building passenger elevators may not be
used.

12.
Prior to the commencement of construction, Landlord and Tenant will inspect the
Building, and Tenant will prepare and deliver to Landlord a memorandum setting
forth any pre-construction damages to the Building. Any damage caused by the
contractor to existing work of others shall be repaired or replaced at the sole
cost and expense of the contractor to Landlord’s satisfaction.

13.
The contractor shall be responsible for the protection of finished surfaces of
public areas (floors, walls, ceiling, etc.).

14.
If required by Landlord at any time during the performance of Tenant’s Leasehold
Improvements, Tenant shall install, at Tenant’s sole cost and expense, electric
submeters on each floor of the Current Premises. All electric power to Tenant’s
contractor and subcontractors’ tools shall be powered through such submeters.
Tenant shall pay Landlord for use of such electric power within 10 days after
written demand. If Tenant requests that Landlord provide central heating or air
conditioning, Tenant shall be charged the then-prevailing hourly rate for such
central heating or air conditioning service.

15.
Contractors will be permitted to use restroom facilities only on the floors on
which construction services are being provided. Any damages to these facilities
will be repaired by the contractor at its sole cost and expense. Landlord will
provide no janitorial services to such restrooms.

16.
The contractor must arrange to have freight or stock received by its own forces.
Contractors and subcontractors are required to submit to the property management
office a written request for dock space for offloading materials and/or
equipment required to construct Tenant’s space. All requests are to include the
name of the supplier/hauler, time of expected arrival and departure from
Landlord’s dock facility, name of contractors and subcontractors designated to
accept delivery, and the location that the materials/equipment will be
transported by the contractor/subcontractor. Disregard for this requirement will
result in those vehicles being moved at the vehicle owner’s expense. Under no
circumstances will a vehicle be parked and left in the loading dock. The
contractor must provide for storage and removal of all trash at the contractor’s
expense. The contractor is not allowed to use the building trash dumpster under
any circumstances. Any building materials left in loading dock, service
corridor, stairwell, garage, on the site, etc. will be removed from the Project
at the contractor’s expense. Upon delivery of materials to the loading dock,
tools, supplies, equipment, etc., the transport vehicle must be removed from the
loading dock prior to the materials being carried to the worksite.





C-1-3
T work letter/amendment

--------------------------------------------------------------------------------






EXHIBIT A-2
INSURANCE REQUIREMENTS
The Contractor shall, throughout the duration of any contract or any work
authorized under purchase order, at its expense, carry and from time to time
renew worker’s compensation insurance, and commercial general liability
insurance in the amount of $10,000,000, single limit covering both bodily injury
and property damage, including any indemnity and hold harmless clause Landlord
may reasonably require, in such amounts Landlord may approve. If the estimated
Construction Costs are $10,000,000 or greater, then the Contractor must also
carry builder’s risk insurance. An insurance certificate in the customary form,
naming Landlord and Landlord’s property manager as additional insureds and
evidencing that premiums therefor have been paid, shall be delivered to Landlord
simultaneously with the execution of any contract and prior to performing any
work authorized under a purchase order and within 15 days prior to expiration of
such insurance a like certificate shall be delivered to Landlord evidencing the
renewal of such together with evidence satisfactory to Landlord of payment of
the premium. All certificates must contain a provision that if such policies are
canceled or changed during the periods of coverage as stated therein, in such a
manner as to affect this certificate, written notice will be mailed to Landlord
by registered mail 10 days prior to such cancellation or change.


C-2-1
    
T work letter/amendment

--------------------------------------------------------------------------------






EXHIBIT A-1
INTERNAL STAIRCASE (NOT TO SCALE)


                    




[Graphic of internal staircase]




C-2
LL work letter/allowance